DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
This is an RCE first action on the merits.

Response to Amendment
Amendments are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1).

REGARDING CLAIM 1, Yuhara discloses, receiving data that comprise geographic information in a form of a map (Yuhara: [ABS] A method is provided for providing weather data to a vehicle comprising the steps of: (a) receiving a broadcast signal containing weather data referenced to a plurality of cells arranged in a grid corresponding to a geographic map; (b) determining the present location, speed, and direction of the vehicle; (c) calculating a geographic region for which the weather data will affect the vehicle user based upon the current location, speed, and direction of the vehicle; (d) filtering the weather data to yield filtered data comprising at least one of the plurality of cells correlated to the previously calculated geographic region; and (e) formatting the filtered data for display to vehicle occupants.); creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells (Yuhara: [FIG. 4] creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells can be observed.), setting respectively one temporal counter for a respective grid cell (Yuhara: [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.), said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval (Yuhara: [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.); and resetting the respective temporal counter of the grid cell for which a measurement signal of the sensor system is provided and/or for which a weather area is determined (Yuhara: [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.).
Yuhara does not explicitly recite the terminology, “setting respectively one temporal counter for a respective grid cell”, “said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval”, or “and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined”. However, Yuhara discloses:
“setting respectively one temporal counter for a respective grid cell ([0049] The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes))”,
“said temporal counter having a predetermined value depending on the measurement signal of the sensor system ([0049] The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes)) and ([0049] The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes))”
“resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided ([0049] vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert…determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time…the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time) and/or for which the local weather area is determined”.
In this case, setting a timer/calculating a time for entering and exiting an alert area (which is continuously performed for an alert cell in a grid) is interpreted as “resetting”, because this action is performed for the next alert cell of a grid.
Yuhara does not explicitly disclose, providing a measurement signal of the sensor system that is representative of a location-related local weather situation in one of the grid cells; and determining a local weather area for a respective grid cell depending on the measurement signal provided; wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells.
Schunder teaches, “In a first illustrative embodiment, weather data is "crowdsourced" from millions of automobiles traveling along the nation's highways. In this illustrative embodiment, vehicle sensors gather data relating to weather and periodically (or on demand) transmit that data to one or more central data clearinghouses. The data can then be cataloged based on GPS coordinates associated with the vehicle's position where the data reading was taken” (Schunder: [0040]); “If area reporting 605 is selected, the system retrieves area data 607. In this illustrative example, area data refers to data corresponding to a grid location, a town, a locality, etc. For example, the system periodically will calculate data for a given grid area, town, locality, etc. Then, based on which grid area, town, locality, etc. in which the vehicle's coordinates lie (or are projected to lie), the corresponding data is gathered and returned” (Schunder: [0088]); “In the second non-limiting example, blended area reporting 609 is selected as an option. In this illustrative example, data for the vehicle's current (or projected) area and for proximate areas is gathered (the extent of the data can be determined by the provider). As a non limiting example, if weather data is provided in 5.times.5 mile grids, the system may consider the current grid square and each of the eight grid squares surrounding that grid square. In this example, the data is then weighted based on the vehicle's location within the grid square 611. For example, if the vehicle is in the upper-right corner of the grid square, the grid square and the three squares touching the corner may be given the most weight. On the other hand, if the vehicle is in the center of the grid square, all eight squares may be given a certain weight and the current grid square may be given a higher weight” (Schunder: [0090]); FIG. 6(607)(611) “shows an illustrative example of a request and response flow for a weather data collection and reporting system incorporating varying levels of data reporting. In this (Schunder: [0085]); [see FIG. 6(607)(611)], for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by Yuhara to include local senor information taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.

REGARDING CLAIM 12, Yuhara discloses, one or more processors and associated memory having stored thereon program code that (Yuhara: [0057] A memory 130 within the weather alert manager 112 contains the site specific program 120 for imparting the functions described herein. In addition, the memory 130 includes a conventional operating system 132 that communicates with the site specific program 120 and enables execution of the site specific program 120 by the processor 122.), when executed, carry out the acts of: receiving data that comprise geographic information in a form of a map (Yuhara: [ABS] A method is provided for providing weather data to a vehicle comprising the steps of: (a) receiving a broadcast signal containing weather data referenced to a plurality of cells arranged in a grid corresponding to a geographic map; [0047] With reference to FIG. 6, in another embodiment, the weather information system 10 includes a vehicle navigation system 1 that comprises a global positioning system (GPS) antenna 1-1 to receive signals from the GPS satellites 29.); creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells (Yuhara: [FIG. 23, 28B] creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells can be observed.); setting respectively one temporal counter for a respective grid cell, said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval; and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined (Yuhara: [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.).
Yuhara does not explicitly disclose, providing a measurement signal of the sensor system that is representative of a location-related local weather situation in one of the grid cells; and determining a local weather area for a respective grid cell depending on the measurement signal provided; wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells.
However, is the same field of endeavor, Schunder teaches, “In a first illustrative embodiment, weather data is "crowdsourced" from millions of automobiles traveling along the (Schunder: [0040]); “If area reporting 605 is selected, the system retrieves area data 607. In this illustrative example, area data refers to data corresponding to a grid location, a town, a locality, etc. For example, the system periodically will calculate data for a given grid area, town, locality, etc. Then, based on which grid area, town, locality, etc. in which the vehicle's coordinates lie (or are projected to lie), the corresponding data is gathered and returned” (Schunder: [0088]); “In the second non-limiting example, blended area reporting 609 is selected as an option. In this illustrative example, data for the vehicle's current (or projected) area and for proximate areas is gathered (the extent of the data can be determined by the provider). As a non limiting example, if weather data is provided in 5.times.5 mile grids, the system may consider the current grid square and each of the eight grid squares surrounding that grid square. In this example, the data is then weighted based on the vehicle's location within the grid square 611. For example, if the vehicle is in the upper-right corner of the grid square, the grid square and the three squares touching the corner may be given the most weight. On the other hand, if the vehicle is in the center of the grid square, all eight squares may be given a certain weight and the current grid square may be given a higher weight” (Schunder: [0090]); FIG. 6(607)(611) “shows an illustrative example of a request and response flow for a weather data collection and reporting system incorporating varying levels of data reporting. In this illustrative embodiment, varying levels of weather reporting are available for vehicles” (Schunder: [0085]); [see FIG. 6(607)(611)], for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by Yuhara to include local senor information taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.

Although the examiner respectfully maintains that the prior art of Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1) discloses all of the claimed elements of claims 1 and 12, for the sake of argument, the examiner offers an additional/alternative rejections of claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1) and Smith (US 20050197775 A1).

REGARDING CLAIM 1, Yuhara discloses, receiving data that comprise geographic information in a form of a map (Yuhara: [ABS] A method is provided for providing weather data to a vehicle comprising the steps of: (a) receiving a broadcast signal containing weather data referenced to a plurality of cells arranged in a grid corresponding to a geographic map; (b) determining the present location, speed, and direction of the vehicle; (c) calculating a geographic region for which the weather data will affect the vehicle user based upon the current location, speed, and direction of the vehicle; (d) filtering the weather data to yield filtered data comprising at least one of the plurality of cells correlated to the previously calculated geographic region; and (e) formatting the filtered data for display to vehicle occupants.); creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells (Yuhara: [FIG. 4] creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells can be observed.).
Yuhara does not explicitly disclose, providing a measurement signal of the sensor system that is representative of a location-related local weather situation in one of the grid cells; and determining a local weather area for a respective grid cell depending on the measurement signal provided; wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells.
However, is the same field of endeavor, Schunder teaches, “In a first illustrative embodiment, weather data is "crowdsourced" from millions of automobiles traveling along the nation's highways. In this illustrative embodiment, vehicle sensors gather data relating to weather and periodically (or on demand) transmit that data to one or more central data clearinghouses. The data can then be cataloged based on GPS coordinates associated with the vehicle's position where the data reading was taken” (Schunder: [0040]); “If area reporting 605 is selected, the system retrieves area data 607. In this illustrative example, area data refers to data corresponding to a grid location, a town, a locality, etc. For example, the system periodically will calculate data for a given grid area, town, locality, etc. Then, based on which grid area, town, locality, etc. in which the vehicle's coordinates lie (or are projected to lie), the corresponding data is gathered and returned” (Schunder: [0088]); “In the second non-limiting example, blended area reporting 609 is selected as an option. In this illustrative example, data for the vehicle's current (or projected) area and for proximate areas is gathered (the extent of the data can be determined by the provider). As a non limiting example, if weather data is provided in 5.times.5 mile grids, (Schunder: [0090]); FIG. 6(607)(611) “shows an illustrative example of a request and response flow for a weather data collection and reporting system incorporating varying levels of data reporting. In this illustrative embodiment, varying levels of weather reporting are available for vehicles” (Schunder: [0085]); [see FIG. 6(607)(611)], for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by Yuhara to include local senor information taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.
Although the examiner respectfully maintains that the prior art of Yuhara in view of Schunder discloses all of the claimed elements of claim 1 (and 12, parallel in scope), for the sake of argument, the examiner offers in additional to, or in the alternative: setting respectively one temporal counter for a respective grid cell, said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval; and resetting the respective temporal counter of the grid cell for the measurement signal of the sensor system is provided and/or for which the local weather area is determined.
In the same field of endeavor, Smith discloses, setting respectively one temporal counter for a respective grid cell (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]), said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]); and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]), for the benefit of receiving hazard and event information in a mobile unit and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to include timers/counters/timing to an event cell of a grid taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to receive hazard and event information in a mobile unit and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.

REGARDING CLAIM 2, Yuhara in view of Schunder and Smith remains as applied above to claim 1, and further, Yuhara also teaches, determining the local weather area for the respective (Yuhara: [0085] With reference to FIG. 28B, the weather related information in map 200 can be presented as a weather warning mesh 210 by dividing the map into a plurality of weather warning cells 212, 214, 216. Cell 212 corresponds to an area for which there are no weather warnings. Cells 214, 216 correspond to areas for which there exist weather warnings or alerts; [FIG. 28B] determining the local weather area for the respective grid cell can be observed.) and for the grid cells adjoining said grid cell (Yuhara: [0085] With reference to FIG. 28B, the weather related information in map 200 can be presented as a weather warning mesh 210 by dividing the map into a plurality of weather warning cells 212, 214, 216. Cell 212 corresponds to an area for which there are no weather warnings. Cells 214, 216 correspond to areas for which there exist weather warnings or alerts.) depending on the measurement signal of the sensor system (Yuhara: [0047] With reference to FIG. 6, in another embodiment, the weather information system 10 includes a vehicle navigation system 1 that comprises a global positioning system (GPS) antenna 1-1 to receive signals from the GPS satellites 29. The navigation system 1 is connected to a vehicle speed sensor 5 and a yaw-rate sensor 6 that are used to facilitate location recognition on the map shown in the display unit 3; [FIG. 5] depending on the measurement signal of the sensor system can be observed.).

REGARDING CLAIM 3, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, creating a warning message depending on the measurement signal of a sensor system; and outputting the created warning message to a motor vehicle when the latter approaches the determined weather area (Yuhara: [0012] In accordance with yet another aspect of the embodiments described herein, there is provided a method for providing weather warnings to a vehicle comprising the steps of: (a) receiving a first broadcast signal containing weather warning mesh data and a second broadcast signal containing weather warning information; (b) determining whether a current location of the vehicle is in or near the area to which the received weather warning mesh data and weather warning information apply; and (c) displaying a warning to the vehicle user if the current vehicle location is in or near the area to which the received weather warning mesh data and weather warning information apply.).

Regarding CLAIM 4, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, an edge length of a respective grid cell is formed in predetermined fashion depending on the weather area to be determined (Yuhara: [0085] With reference to FIG. 28B, the weather related information in map 200 can be presented as a weather warning mesh 210 by dividing the map into a plurality of weather warning cells 212, 214, 216. Cell 212 corresponds to an area for which there are no weather warnings. Cells 214, 216 correspond to areas for which there exist weather warnings or alerts; [FIG. 28B] an edge length of a respective grid cell is formed in predetermined fashion depending on the weather area to be determined can be observed.).

REGARDING CLAIM 5, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, constructing a trajectory of the motor vehicle depending on the measurement signal of the sensor system; determining an overlap between the constructed trajectory and respective grid cell; and determining the local weather area for a (Yuhara: [0047] With reference to FIG. 6, in another embodiment, the weather information system 10 includes a vehicle navigation system 1 that comprises a global positioning system (GPS) antenna 1-1 to receive signals from the GPS satellites 29. The navigation system 1 is connected to a vehicle speed sensor 5 and a yaw-rate sensor 6 that are used to facilitate location recognition on the map shown in the display unit 3. The navigation system 26 is also connected to a radio receiver 2, which receives data broadcasts (including weather data) from AM/FM radio stations 27, or satellite radio satellites 26, and other broadcasting systems that are capable of sending weather data and alerts. The navigation system 26 is also connected to a display unit 3 and audio unit 4 that transmits audio signals to a speaker 7. [0048] The system for delivering weather alerts to a vehicle first figures out whether a given weather alert pertains to the vehicle location. Typically, the weather alerts are generated and specific to a defined geographic area. In one embodiment, wherein the area to which the weather alert pertains is a large geographic region--namely a county--the system 1 receives and/or converts such data as a longitude and latitude data for the county border and defines a corresponding area on the digital map. In another embodiment, shown in FIGS. 7 and 8, when the border is defined from point A to point B, and the current vehicle position is point P, a calculation is used to determine whether the vehicle is within or close to the alert area. The calculated value equals the domain or area of the triangle (defined by points A, B, and P) divided by the length of AB. If this calculated value is less than a set number C, the system judges that the vehicle is in or close to the alert area, and then displays an alert on display unit 3 and/or transmits an audio warning via audio unit 4 and speaker 7. [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.).

REGARDING CLAIM 6, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, setting respectively one numerical counter for a respective grid cell (Yuhara: [FIG. 28B] setting respectively one numerical counter for a respective grid cell can be observed.), said numerical counter having a predetermined value depending on the measurement signal of the sensor system (Yuhara: [FIG. 26G, FIG. 28C] said numerical counter having a predetermined value depending on the measurement signal of the sensor system can be observed.); and incrementing the respective numerical counter of the grid cell for which a measurement signal of the sensor system is provided and/or for which a weather area is determined (Yuhara: [FIG. 26G, FIG. 28C] incrementing the respective numerical counter of the grid cell for which a measurement signal of the sensor system is provided and/or for which a weather area is determined can be observed.).

REGARDING CLAIM 8, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, resetting the respective temporal counter of the grid cell for which a weather area is determined and for the grid cells adjoining said grid cell (Yuhara: [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.).

REGARDING CLAIM 9, Yuhara is view of Schunder and Smith remain as applied above to claim 6, and further, Yuhara also teaches, incrementing the respective numerical counter of the grid cell for which a weather area is determined and for the grid cells adjoining said grid cell (Yuhara: [0089] The weather warning information 220, 222 and the weather warning mesh 210 are periodically updated, so there may be multiple versions of the weather warning information and the weather warning mesh. As such, a matching number is assigned to both the weather warning information and the weather warning mesh to ensure that the weather warning information generated at one particular time matches up with the weather warning mesh generated at the same time. As used herein, matching number refers to the particular version or iteration of the weather warning information and/or the weather warning mesh. The matching numbers for the weather warning information and the weather warning mesh increase each time there is an update to the weather warning information and the weather warning mesh, respectively. In one embodiment, the broadcast warning data is updated at predetermined time intervals (e.g., every 5 minutes)).

REGARDING CLAIM 11, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, evaluating the plurality of determined weather areas and determining an extent of a respective weather area (Yuhara: [0085] With reference to FIG. 28B, the weather related information in map 200 can be presented as a weather warning mesh 210 by dividing the map into a plurality of weather warning cells 212, 214, 216. Cell 212 corresponds to an area for which there are no weather warnings. Cells 214, 216 correspond to areas for which there exist weather warnings or alerts; [FIG. 28B] evaluating the plurality of determined weather areas and determining an extent of a respective weather area can be observed.).
Yuhara in view of Smith does not explicitly disclose, providing a plurality of respectively determined weather areas, which are associated with different motor vehicles.
However, in the same field of endeavor, Schunder teaches, “This illustrative method also includes gathering, via one or more server-implemented gathering processes, a plurality of points of data from a database. In this illustrative example, the points of data correspond to weather data reported from other vehicles at a time in close proximity to a present time. Further, the data (Schunder: [0009]). “The illustrative method further includes aggregating, via one or more server-implemented aggregation processes, the data to form a weather prediction for the included GPS coordinates. Finally, the illustrative method includes reporting the weather prediction to the vehicle computing system from the server” (Schunder: [0010]), for the benefit of crowd sourcing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to crowd sourcing taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to crowd source weather warnings and alerts for route planning and safe passage.

REGARDING CLAIM 12, Yuhara discloses, one or more processors and associated memory having stored thereon program code that (Yuhara: [0057] A memory 130 within the weather alert manager 112 contains the site specific program 120 for imparting the functions described herein. In addition, the memory 130 includes a conventional operating system 132 that communicates with the site specific program 120 and enables execution of the site specific program 120 by the processor 122.), when executed, carry out the acts of: receiving data that comprise geographic information in a form of a map (Yuhara: [ABS] A method is provided for providing weather data to a vehicle comprising the steps of: (a) receiving a broadcast signal containing weather data referenced to a plurality of cells arranged in a grid corresponding to a geographic map; [0047] With reference to FIG. 6, in another embodiment, the weather information system 10 includes a vehicle navigation system 1 that comprises a global positioning system (GPS) antenna 1-1 to receive signals from the GPS satellites 29.); creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells (Yuhara: [FIG. 23, 28B] creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells can be observed.).
Yuhara does not explicitly disclose, providing a measurement signal of the sensor system that is representative of a location-related local weather situation in one of the grid cells; and determining a local weather area for a respective grid cell depending on the measurement signal provided; wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells.
However, is the same field of endeavor, Schunder teaches, “In a first illustrative embodiment, weather data is "crowdsourced" from millions of automobiles traveling along the nation's highways. In this illustrative embodiment, vehicle sensors gather data relating to weather and periodically (or on demand) transmit that data to one or more central data clearinghouses. The data can then be cataloged based on GPS coordinates associated with the vehicle's position where the data reading was taken” (Schunder: [0040]); “If area reporting 605 is selected, the system retrieves area data 607. In this illustrative example, area data refers to data corresponding to a grid location, a town, a locality, etc. For example, the system periodically will calculate data for a given grid area, town, locality, etc. Then, based on which grid area, town, locality, etc. in which the vehicle's coordinates lie (or are projected to lie), the corresponding data is gathered and returned” (Schunder: [0088]); “In the second non-limiting example, blended area reporting 609 is selected as an option. In this illustrative example, data for the vehicle's current (Schunder: [0090]); FIG. 6(607)(611) “shows an illustrative example of a request and response flow for a weather data collection and reporting system incorporating varying levels of data reporting. In this illustrative embodiment, varying levels of weather reporting are available for vehicles” (Schunder: [0085]); [see FIG. 6(607)(611)], for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by Yuhara to include local senor information taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.
Although the examiner respectfully maintains that the prior art of Yuhara in view of Schunder discloses all of the claimed elements of claim 1 (and 12, parallel in scope), for the sake of argument, the examiner offers in additional to, or in the alternative for: setting respectively one temporal counter for a respective grid cell, said temporal counter having a predetermined the measurement signal of the sensor system is provided and/or for which the local weather area is determined.
In the same field of endeavor, Smith discloses, setting respectively one temporal counter for a respective grid cell (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]), said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]); and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]), for the benefit of receiving hazard and event information in a mobile unit and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to include timers/counters/timing to an event cell of a grid taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to receive hazard and event information in a mobile unit and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.

REGARDING CLAIM 13, Yuhara in view of Schunder and Smith remains as applied above to claim 12, and further, Yuhara also discloses, a control unit; a sensor system (Yuhara: [0011] The navigation system is in electrical communication with the telematics unit for reception of the weather data and further comprises a display equipped to present the weather data to a user, a Global Positioning System antenna equipped to determine the vehicle location, a speed sensor equipped to determine the vehicle speed, and a yaw-rate sensor equipped to determine the vehicle direction.) and a communications interface (Yuhara: [0057] The weather alert manager 112 further includes a processor 122 that can communicate with the other elements within the weather alert manager 112 via system interface 124....A communication link interface 134; [0088] As a result, the broadcasting side, rather than the receiving side, can control user-vehicle interface according to the importance of the warnings.), wherein the control unit, the sensor system and the communication interface are signal-coupled to one another (Yuhara: [0011] The navigation system is in electrical communication with the telematics unit for reception of the weather data and further comprises a display equipped to present the weather data to a user, a Global Positioning System antenna equipped to determine the vehicle location, a speed sensor equipped to determine the vehicle speed, and a yaw-rate sensor equipped to determine the vehicle direction; [0057] The weather alert manager 112 further includes a processor 122 that can communicate with the other elements within the weather alert manager 112 via system interface 124....A communication link interface 134.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1) and Smith (US 20050197775 A1) as applied to claim 1 above, and further in view of Lim (KR 20070060851 A).

REGARDING CLAIM 10, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also teaches, determining a current driving behavior of the motor vehicle depending on measurement signals of the sensor system (Yuhara: [0011] a Global Positioning System antenna equipped to determine the vehicle location, a speed sensor equipped to determine the vehicle speed, and a yaw-rate sensor equipped to determine the vehicle direction.).
Yuhara in view of Schunder and Smith do not explicitly disclose, determining the local weather area for a respective grid cell depending on the determined driving behavior.
However, in the same field or endeavor, Lim teaches, “In addition, the present invention collects and analyzes information from various sensors mounted on the vehicle according to the driving of the vehicle to determine the driving conditions and road conditions and the behavior of the vehicle” (Lim: [0009]), for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to include road conditions taught by Lim. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.
.

Response to Arguments
Applicant’s arguments, see page 7, section II, filed 11-11-2021, with respect to the objection of claim 8, dependent upon a cancelled claim, have been fully considered and are persuasive.  The objection of claim 8, dependent upon a cancelled claim,  has been withdrawn. 

Applicant’s arguments with respect to the rejection of claim(s) 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely Yuhara (US 20070049260 A1) for any teaching or matter specifically challenged in the argument.

The applicant has contended that Yuhara (US 20070049260 A1) does not disclose “wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells”. As cited above, Yuhara (US 20070049260 A1) was not cited for teaching the newly amended language in the applicant’s argument.

Applicant’s arguments with respect to the rejection of claim(s) 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same prior art reference applied in the prior rejection of record for any matter specifically challenged in the argument.


Applicant's arguments filed 11-11-2021 have been fully considered but they are not persuasive.
The applicant has contended that “…in Schunder, the weather data are provided by vehicles other than the specific vehicle that is requesting the weather prediction, instead of by a sensor system on the specific vehicle”. The examiner position, respectfully, is that:
Schunder (US 20120215446 A1), as the claim is written, discloses that which is claimed.
In the absence of unanticipated results, crowdsourced environmental data is parallel to data curated by a specified vehicle.
 [0009]  The data about one or more weather areas can be determined by a so-called crowdsourcing method (16/660,914).
 [0014]  The method substantially realizes an efficient approach for aggregating geographically extensive warning reports due to weather from a fleet of motor vehicles (16/660,914).
For the reasons cited in §7, 12, and 17, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663